Citation Nr: 0516785	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  99-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a dorsal 
strain, initially classified as back pain under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, and currently rated as 10 
percent disabling.  

2.  Entitlement to service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran's service connected dorsal strain, initially 
classified as back pain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, is manifested by no more than a moderate 
limitation of motion with pain and muscle spasm, with forward 
thoracolumbar flexion being greater than 30 degrees.  

2.  The preponderance of the probative evidence of record 
indicates that the veteran's narcolepsy is not related to 
service or a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for dorsal 
strain initially classified as back pain under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5291, 5295 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).

2.  Narcolepsy was not incurred in or aggravated by active 
service, nor is narcolepsy proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.326 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through a July 2003 supplemental statement of the case, 
to include notice of what evidence and information is 
necessary to substantiate his claims; and notice of his and 
VA's obligation to obtain certain evidence, including VA's 
duty to obtain all relevant evidence in the custody of a 
Federal department or agency.  As such, the duties to notify 
the veteran of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for a VA examination, and he was seen for those studies 
in May 1997, August 1998, July 1999, June 2003, and August 
2004.  The veteran was notified in the July 2003 supplemental 
statement of the case to advise VA how it could secure 
pertinent evidence that he was aware of.  He was also advised 
what evidence VA had requested, and notified in the July 2003 
and September 2004 supplemental statements of the case what 
evidence had been received.  He was essentially notified in 
the above documents that he needed to submit all evidence in 
his possession.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established after the 
December 1997 rating decision, the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, the veteran has had 
ample opportunity to provide additional pertinent evidence 
since being informed of the evidence needed to substantiate 
his claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual Background

Historically, a November 1972 rating decision granted service 
connection for "back pain" and assigned a noncompensable 
evaluation by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  In light of this rating decision, and the fact that 
this grant of service connection is protected by law, 
38 C.F.R. § 3.957 (2004), service connection is in effect not 
simply for the dorsal spine, but for the lumbar spine as 
well.  

An August 1977 rating decision increased the evaluation to 10 
percent.  The veteran filed his current application for an 
increased rating in December 1996.  

A May 1997 VA spine examination report reflects that the 
appellant complained that because of constant pain on his mid 
back, he experienced difficulty lying down.  Physical 
examination revealed no apparent spinal deviation, localized 
tenderness over T4-5 level of dorsal spine process, and 
paraspinal muscle "area" (sic) on the left side with 
minimal muscle tightness noted.  There was no evidence a 
winged scapula.  Range of motion study revealed forward 
flexion to 50 degrees; backward extension to 20 degrees; 
right lateral flexion to 15 degrees; left lateral flexion to 
25 degrees; right rotation to 25 degrees, and left rotation 
to 30 degrees.  The diagnosis was dorsal spondylosis with 
history of a strain injury.  

A July 1999 VA spine examination report reflects the veteran 
complained that his back disability produced a dull pain that 
increased with prolonged standing, or walking.  The veteran 
also reportedly experienced some morning stiffness.  Physical 
examination revealed a mild increase in thoracic kyphosis 
with decreased lumbar lordosis.  There was no spinal 
scoliosis.  There was localized tenderness on palpation over 
T4-T5-T6 dorsal spinous processes, and mild tenderness on 
palpation of paraspinal muscles of the dorsolumbar spine.  
There was no small paraspinal muscle atrophy.  Range of 
motion study revealed forward flexion to 75 degrees; backward 
extension to 15 degrees; right lateral flexion to 20 degrees, 
left lateral flexion to 25 degrees; right rotation to 25 
degrees, and left rotation to 30 degrees.  The veteran walked 
with a normal gait.  There was no apparent incoordination, 
pain, or fatigue.  May 1997 X-rays were noted to show mild 
degenerative changes of the thoracic spine.  The impression 
was chronic thoracic spine strain with mild degenerative 
change.  

A June 2003 VA spine examination report reflects that the 
veteran complained of increased constant pain in the 
midthoracic area.  Physical examination revealed no gross 
abnormalities.  There was some tenderness towards the left of 
the spine in the midthoracic area.  Range of motion revealed, 
forward flexion to 90 degrees and extension was to 20 
degrees.  Range of motion was limited by pain.  Muscle 
strength was 5/5 in the lower extremities.  Coordination 
seemed "okay."  The examiner stated that veteran's pain was 
already service connected but apparently had increased and 
produced some problems.  

The veteran was accorded a VA spine examination in August 
2004.  He complained of ongoing pain in the mid right area of 
the back with little relief.  He experienced daily flare-ups, 
precipitated by forward bending.  He also experienced 
stiffness but was able to complete full range of motion with 
pain.  He described his morning stiffness as a daily 
incapacitating episode.  Physical examination revealed some 
tenderness at the right side of the thoracic area.  Range of 
motion studies revealed: forward flexion to 100 degrees, 
extension to 20 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 32 degrees, and left and right 
lateral rotation were to 50 degrees.  Muscle strength was 
5/5, proximally and distally.  Reflexes were plus four, 
bilaterally.  Coordination was okay and Laseque's sign was 
negative.  The impression was history of chronic muscle 
strain, still problematic.  The examiner opined that there 
was some worsening of the problem.

II.  Entitlement to an increased evaluation

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2004).  Specific 
diagnostic codes will be discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  Under such circumstances, the 
regulation as it existed prior to the change is applicable to 
the veteran's claim for the period prior to September 26, 
2003, and the revised regulation is applicable from September 
26, 2003 forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under the "old" criteria, limitation of dorsal motion was 
assigned a maximum of 10 percent regardless whether the 
limitation was moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003).  

Prior to September 2003, 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (lumbosacral strain), provided for a 10 percent 
evaluation for a lumbosacral strain when there was 
characteristic pain on motion.  A 20 percent evaluation for a 
lumbosacral strain when there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation was warranted 
when there was a severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine was promulgated providing 
that with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease the following ratings will apply.  Further, 
under the new criteria VA recognizes that the thoracic and 
lumbar spine move as a unit, and that it is clinically 
difficult to separate the range of motion of one spinal 
segment from the other.  67 Fed.Reg. 56511 (2002).  Hence, 
unless specifically distinguished by a VA physician and 
thoracolumbar motion must be assumed to involve the thoracic 
spine.

Under the revised criteria a 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

Prior to September 26, 2003, the veteran's spine disability 
was rated as 10 percent disabling under Diagnostic Code 5295, 
as there was no basis for an increased rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  Prior to September 26, 2003, 
the evidence failed to disclose any substantial objective 
evidence of back pathology except for some decreased range of 
motion, and X-ray evidence of a mild degenerative process.  

Still, the Board notes that the May 1997 VA examination 
revealed evidence of muscle spasm, but no evidence of listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, or marked limitation of forward bending in standing 
position.  Further, the Board finds that while the appellant 
appears to retain fair function of the back, the totality of 
the clinical evidence attests to increasing symptomatology, 
particularly in the degree of back pain.  The Board thus 
finds that notwithstanding the clinical evidence which 
demonstrates that low back function is substantially full, 
there is some evidence that symptoms incident to service-
connected disability do impact the veteran's low back.  On 
the basis such evidence, and in light of 38 C.F.R. §§ 4.40 
and 4.45 (2004) the Board holds that the veteran's reported 
symptoms of back pain warrant a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5295 for the period from 
the date of claim.  

The Board finds, however, that absent more objective evidence 
of thoracolumbar pathology, an evaluation in excess of 20 
percent is not warranted under any applicable rating criteria 
prior to September 26, 2003.  Further, a rating in excess of 
20 percent is not warranted for the period on and after 
September 26, 2003.  The August 2004 VA examination report 
does not reveal forward flexion of the thoracolumbar to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

III.  Service connection for narcolepsy

The service medical records are negative for complaints, 
treatment or diagnosis of narcolepsy.  

A May 1989 evaluation report from the Sleep Research and 
Treatment Center revealed that the veteran reported that he 
first noted the gradual onset on daytime sleepiness when he 
was 19 years of age.  He was diagnosed with narcolepsy.  

Private treatment record dated from February 1996 to May 1996 
show treatment for narcolepsy.  

During a August 1998 VA narcolepsy examination, the veteran 
reported that his sleep disorder began while he was on active 
duty when he lifted a heavy pan out of oven and hurt his 
back.  The diagnosis was narcolepsy.  The examiner opined 
that he doubted the veteran's back pain was in any way 
related to his sleep disorder.  

Private treatment record dated from April 2000 to August 2000 
show treatment for narcolepsy. 

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the present case, the veteran has been diagnosed as having 
narcolepsy.  There is, however, no evidence that the veteran 
complained of or was treated for a sleep disorder in service.  
Narcolepsy was first noted in May 1989, which was many years 
after service, and there is no medical evidence to suggest 
that the veteran's narcolepsy is in any way directly related 
to service.

The veteran was noted to have back pain in service for which 
service connection was granted.  The veteran has asserted 
that his service-connected dorsal sprain caused his 
narcolepsy.  A VA examiner in August 1998 provided the 
opinion that the sleep disorder was not related to the 
service-connected back disability.  Hence, the only evidence 
of record indicating that narcolepsy is related to service, 
or a service-connected disability, consists of the veteran's 
own statements.  As a layperson the veteran is competent to 
provide evidence of observable symptoms.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  He is not competent, 
however, to relate a disorder to a given cause.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not probative, therefore, of a nexus between 
the currently diagnosed narcolepsy and a disease or injury 
incurred in service, or a service-connected disability.

In summary, the preponderance of the evidence is against 
finding that the veteran incurred or aggravated narcolepsy in 
service.  In addition, the probative evidence indicates that 
narcolepsy is not caused or aggravated by the service-
connected back disability.  For these reasons, service 
connection for narcolepsy is denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

A 20 percent rating is granted for a dorsal strain, initially 
classified as back pain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, subject to the law and regulations governing the 
payment of monetary awards.

Service connection for narcolepsy is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


